                 Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
 JENNIFER CALCANO,                                                    No.: 1:19-cv-11363

                                  Plaintiff,
                                                                      COMPLAINT AND        DEMAND
                                                                      FOR JURY TRIAL
                 -against-

NEW YORK CITY HOUSING AUTHORITY, and
GENE THOMAS MITCHELL,

                                  Defendants.
-·---------------------------                            -------X

         Plaintiff, JENNIFER CALCANO, by and through her attorneys, MARK DAYID

 SHIRIAN, P.C., complaining of the Defendants, NEW YORK CITY HOUSING AUTHORITY,

 and GENE THOMAS MITCHELL, respectfully alleges as follows:

                                        PRELIMINARY STATEMENT

        1. This action is brought by Plaintiff Jennifer Calcano ("Calcano" or "Plaintiff') to

enforce Title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments

Act of 1988, 42 U.S.C. 3601, et seq., specifically 3604(b), 3613(c), and 3617 ( "the Fair Housing

Act") , and Title 8, chapter!, of the Administrative Code of the City of New York, N.Y.C. Admin.

Code 8-101 et seq., as amended, specifically Code 8-107[5](a), 8-107[7] and 8-502. (hereafter the

"NYCHRL" or the "City Law"), and Sections 296(5) and 296(6) of the New York State Human

Rights Law, (hereafter "NYSHRL" or the "State Law"), against the Defendants, NEW YORK

CITY HOUSING AUTHORITY (hereafter "NYCHA") and GENE THOMAS MITCHELL

(hereafter Mitchell), (collectively "Defendants"), for their outrageous and unlawful mistreatment

of Plaintiff during her tenancy with the NEW YORK CITY HOUSING AUTHORITY and for

violations of housing discrimination, hostile housing environment, and retaliation claims brought
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 2 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 3 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 4 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 5 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 6 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 7 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 8 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 9 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 10 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 11 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 12 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 13 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 14 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 15 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 16 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 17 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 18 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 19 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 20 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 21 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 22 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 23 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 24 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 25 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 26 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 27 of 28
Case 1:19-cv-11363 Document 1 Filed 12/12/19 Page 28 of 28
